DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2020 has been entered.
 Response to Amendment
Applicant’s amendments filed 27 May 2020 to claims 36 and 54 are acknowledged by the Examiner.
Claims 36-55 are currently pending.
Response to Arguments
Applicant's arguments filed 27 May 2020 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant’s argument in regards to claims 36 and 54 that Hudson does not teach “the inert support is without a pharmaceutically active ingredient”. The inner core of Hudson comprises a bioactive agent p. [0039]. A “bioactive agent” diagnose, cure, mitigate, prevent (i.e., prophylactically), ameliorate, modulate, or have an otherwise favorable effect on a disease, disorder, infection, and the like. Bioactive agents also include agents that affect the structure or function of a subject (including pro-drugs) which become bioactive or more bioactive after being placed in a predetermined physiological environment.” in p. [0018]. By this definition a bioactive agent that is used to diagnose a disease can be considered to be pharmaceutically active, since a “pharmaceutical” is defined to be a medical drug, see attached NPL-pharmaceutical definition. The bioactive agent of Hudson can be used to diagnose which is not a drug, further, Hudson teaches other forms of the bioactive agent in p. [0040-0047], many of which are not drugs, and therefore Hudson fulfills and meets this limitation.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-50 and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation “the elongated inert support has a longitudinal axis, is without a pharmaceutically active ingredient” in line 3.  This limitation is indefinite and unclear as it is unclear what applicant is trying to explicitly exclude. It should be noted that “pharmaceutically active ingredient” is not explicitly defined in the specification and thus, it’s not clear what “pharmaceutically active ingredient” the claims are intending to exclude in the elongated inert support.  Claims 37-50 and 55 are rejected as dependent on parent claim 36.
Claim 54 recites the limitation “An elongated inert support that has a longitudinal axis, is without a pharmaceutically active ingredient” in lines 1-2.  This limitation is indefinite and unclear as it is unclear what applicant is trying to explicitly exclude from this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 54 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0004724 A1 to Hudson. With extrinsic evidence provided by Merriam Webster Online Dictionary, pharmaceutical, https://www.merriam-webster.com/dictionary/pharmaceutical).
Regarding claim 54, Hudson discloses an inert support that has a longitudinally axis (inner core 18 of core-sheath implant device having an inner core lobe having a longitudinal core surface 20, the inner core can be made from non-biodegradable but durable polymers such as ethylenevinylacetate, polyethylene, polypropylene, polyurethane, title, p. [0022-0027, 0031]; this is analogous to the instant applications specification which defines “inert” as non-reactive, i.e., the material of the support does not degrade or react with either the active ingredients or the materials diagnose, cure, mitigate, prevent (i.e., prophylactically), ameliorate, modulate, or have an otherwise favorable effect on a disease, disorder, infection, and the like. Bioactive agents also include agents that affect the structure or function of a subject (including pro-drugs) which become bioactive or more bioactive after being placed in a predetermined physiological environment.” in p. [0018], by this definition a bioactive agent that is used to diagnose a disease can be considered to be pharmaceutically active, since a “pharmaceutical” is defined to be a medical drug, see attached NPL-pharmaceutical definition, the bioactive agent of Hudson can be used to diagnose which is not a drug, further, Hudson teaches other forms of the bioactive agent in p. [0040-0047], many of which are not drugs, therefore Hudson fulfills and meets this limitation), and comprises a number of wall segments defining at least two compartments arranged longitudinally along the axis of the support (inner core 18 having a longitudinal core surface 20 wherein longitudinal lobes 22A, 22B, 24A, 24, extend outwards from the core surface 20, lobes extend outwards from the core surface creating compartments between each lobe, Figs 1A-2E, p. [0022-0027]), the compartments displaced around the axis and arranged for accommodating at least two reservoirs with one of the wall segments positioned between the compartments (longitudinal lobes 22A, 22B, 24A, 24 extend outwards from the longitudinal core surface 20A creating compartments between each lobe, wherein the outer sheath 12B being broken into multiple sections then fills those compartments, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-41, 44-45, 47-53, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0004724 A1 to Hudson further in view of US 4,961,931 to Wong. With extrinsic evidence provided by Merriam Webster Online Dictionary, pharmaceutical, https://www.merriam-webster.com/dictionary/pharmaceutical).
Regarding claim 36, Hudson discloses a drug delivery system (core-sheath implant device having an inner core lobe, title, abstract) comprising an elongated inert support (inner core 18 having a longitudinal core surface 20, the inner core can be made from non-biodegradable but durable polymers such as ethylenevinylacetate, polyethylene, polypropylene, polyurethane, title, p. [0022-0027, 0031]; this is analogous to the instant applications specification which defines “inert” as non-reactive, i.e., the material of the support does not degrade or react with either the active ingredients or the materials of the reservoirs or other elements of the drug delivery system or device, the application and claims additionally state materials that are acceptable for the inert support which include polyethylene, ethylvinylacetate, polypropylene, and polyurethane and therefore Hudson fulfills and meets this limitation) and at least two reservoirs comprising a pharmaceutically active ingredient (outer sheath 12 is broken into multiple sections that hold a bioactive agent or pharmaceutical composition, Figs 1A-2E, p. [0022,0025-0031, 0039]), wherein the elongated inert support has a longitudinal axis (inner core 18 having a longitudinal core surface 20 wherein longitudinal lobes 22A, 22B, 24A, 24, , Figs 1A-2E, p. [0022-0027]), is without a pharmaceutically active ingredient (the inner core comprises a bioactive agent p. [0039], diagnose, cure, mitigate, prevent (i.e., prophylactically), ameliorate, modulate, or have an otherwise favorable effect on a disease, disorder, infection, and the like. Bioactive agents also include agents that affect the structure or function of a subject (including pro-drugs) which become bioactive or more bioactive after being placed in a predetermined physiological environment.” in p. [0018], by this definition a bioactive agent that is used to diagnose a disease can be considered to be pharmaceutically active, since a “pharmaceutical” is defined to be a medical drug, see attached NPL-pharmaceutical definition, the bioactive agent of Hudson can be used to diagnose which is not a drug, further, Hudson teaches other forms of the bioactive agent in p. [0040-0047], many of which are not drugs, therefore Hudson fulfills and meets this limitation), and comprises a number of wall segments defining at least two compartments arranged longitudinally along the axis of the support (inner core 18 having a longitudinal core surface 20 wherein longitudinal lobes 22A, 22B, 24A, 24, extend outwards from the core surface 20, lobes extend outwards from the core surface creating compartments between each lobe, Figs 1A-2E, p. [0022-0027]), the compartments displaced around the axis and arranged with one of the wall segments positioned between the compartments for accommodating the at least two reservoirs (longitudinal lobes 22A, 22B, 24A, 24 extend outwards from the longitudinal core surface 20A creating compartments between each lobe, wherein the outer sheath 12B being broken into multiple sections then fills those compartments, the lobes extend completely through the outer sheath such that an outer surface of the lobe is exposed and is not covered by the outer sheath 12B, Figs 1A-2E, p. [0022-0025]), wherein the inert support and wall segments are made of a material which substantially prevents migration or diffusion of active ingredient from one reservoir into the other reservoir or into the support (inner core and lobes are made from non-
Hudson does not disclose wherein each reservoir includes an outer surface through which the pharmaceutically active ingredient can diffuse or migrate into the surroundings.
Wong teaches an analogous drug delivery system (vaginal dispenser comprising a wall surround an internal lumen and having a pair of ends with one end placed inside to other end to form a closed dispenser, and a vaginally administrable beneficial agent is housed in the lumen for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoirs as disclosed by Hudson to include an outer surface through which the pharmaceutically active ingredient can diffuse or migrate into the surroundings as taught by Wong in order to provide a release and diffusion of pharmaceutical drugs at a desired rate so as to provide the correct dosage for the patient while as using a vaginally compatible material so the device does not break down or absorb through long term use (Wong, col 2 lines 52-61, col 3 lines 13-23 and 47-65).
Regarding claim 37, Hudson as modified by Wong discloses the invention as applied to claim 36 above. Hudson further discloses wherein the inert support is made of a material having a lower permeability to the active ingredient than the material of the at least two reservoirs (the inner core of the implant device can be made from non-biodegradable but durable polymers such as ethylenevinylacetate, polyethylene, polypropylene, polyurethane, which would prevent the bioactive agent from diffusing through the inner core thus having a lower permeability to the 
Regarding claim 38, Hudson as modified by Wong discloses the invention as applied to claim 36 above. Hudson further discloses wherein the compartments of the inert support are arranged for accommodating the at least two reservoirs without, providing an interface between the reservoirs (the longitudinal lobes have no additional interfaces between them and the outer sheath that fills the compartments created between the lobes, p. [0022-0028]).
Regarding claim 39, Hudson as modified by Wong discloses the invention as applied to claim 36 above. Hudson further discloses wherein the wall segments are substantially plate-like structures arranged longitudinally along the axis with each one circumferentially extending from the axis (longitudinal lobes; inner core 18 having a longitudinal core surface 20 wherein multiple longitudinal lobes 22A, 22B, 24A, 24, extend outwards from the longitudinal core surface 20, lobes are smooth flat thin surfaces, Figs 1A-2E, p. [0022-0027]).
Regarding claim 40, Hudson as modified by Wong discloses the invention as applied to claim 36 above. Hudson further discloses wherein the inert support has a cross-section in the form of an I, T, Y, H or X and comprises two, three, four or five wall segments to define two, three, four or five compartments (inner core 18 having a longitudinal core surface 20 wherein multiple 
Regarding claim 41, Hudson as modified by Wong discloses the invention as applied to claim 36 above. 
Hudson as modified by Wong does not disclose at least one rate-controlling membrane covering at least one or each reservoir.
Wong further teaches at least one rate-controlling membrane covering at least one or each analogous reservoir (multiple tubes 18 comprise a wall 19 that surround an interior space 20 containing a beneficial agent such as pharmaceutical drugs, spermicide, a contraceptive hormone, etc., wherein wall 19 is a rate controlling wall that allows for the beneficial agent 14 to diffuse through the wall 19, Fig 3, col 3 lines 13-23 and 47-65, col 5 lines 45-54, col 6 lines 32-38, col 7 lines 11-16) providing a release and diffusion of pharmaceutical drugs at a desired rate so as to provide the correct dosage for the patient while as using a vaginally compatible material so the device does not break down or absorb through long term use (Wong, col 2 lines 52-61, col 3 lines 13-23 and 47-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoirs as disclosed by Hudson to include a rate controlling membrane as further taught by Wong in order to provide a release and diffusion of pharmaceutical drugs at a desired rate so as to provide the correct dosage for the patient while as using a vaginally compatible material so the device does not break down or absorb through long term use (Wong, col 2 lines 52-61, col 3 lines 13-23 and 47-65).
Regarding claim 44, Hudson as modified by Wong discloses the invention as applied to claim 36 above. Hudson further discloses wherein the pharmaceutically active ingredient in the same in at least two reservoirs or in all reservoirs (the outer sheath can have the same or different bioactive agents and can be present in the same or different amounts, wherein the bioactive agent can be present as a pharmaceutical composition,p. [0039, 0040-0050]).
Regarding claim 45, Hudson as modified by Wong discloses the invention as applied to claim 36 above. Hudson further discloses wherein the delivery system has an annular, circular, oval or elliptical cross section with the perimeter providing a smooth outer surface without any extensions, projections or edges (implant device has an annular or circular cross section wherein the proximal and distal ends of the inner core are coextensive with the outer sheath, i.e. there are not extensions, projections, or edges extending beyond the farthest extending surface, Figs 1A-2E, p. [0022-0023]).
Regarding claim 47, Hudson as modified by Wong discloses the invention as applied to claim 36 above. 
Hudson further discloses wherein the inert support is made of a first thermoplastic material wherein the elastic modulus of the drug delivery system is substantially defined by the elastic modulus of the inert support  (inner core of the implant device can be made from non-biodegradable but durable polymers such as ethylenevinylacetate, polyethylene, polypropylene, polyurethane, and as such would exhibit an elastic modulus that shapes and represents the elastic modulus of the implant, p. [0021-0022, 0025, 0028-0031, 0039]; this is analogous to the instant applications specification which defines “inert” as non-reactive, i.e., the material of the support does not degrade or react with either the active ingredients or the materials of the reservoirs or other elements of the drug delivery system or device, the application and claims additionally state 
Hudson as modified by Wong does not disclose wherein at least one compartment of the inert support is arranged such that the compartment are wider at the base than at the opening.
Wong further teaches wherein at least one compartment of the inert support is arranged such that the compartment are wider at the base than at the opening. body 11 has a wall 12 which surrounds an internal lumen 13 having a plurality of tubes 18, the body 11 has two ends 16, 17 wherein one of the ends is made smaller than the other end, Figs 2-3, col 3 lines 1-11) providing a way to place the smaller end into the non-enlarged end to form a closed vaginal dispenser (Wong, et al., col 3 lines 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the compartments as disclosed by Hudson as modified by Wong to be wider at the base than at the opening as further taught by Wong, et al. in order to provide a way to place the smaller end into the non-enlarged end to form a closed vaginal dispenser (Wong, et al., col 3 lines 8-11).
Regarding claim 48, Hudson as modified by Wong discloses the invention as applied to claim 47 above. Hudson further discloses wherein the first thermoplastic material is selected from the group consisting of ethylvinylacetate (EVA), thermoplastic polyurethanes (TPUs), polyethylene (PE), polypropylene (PP), polyamide-imide (PAI), polyamide (PA), cross-linked polyethylene (PEX), thermoplastic elastomers (TPE), thermoplastic vulcanizates (TPVs), Polybutylene terephthalate (PBT), polyester, polyethylene terephthalate) (PET) and copolymers made with one or more of the foregoing materials (inner core of the implant device can be made 
Regarding claim 49, Hudson as modified by Wong discloses the invention as applied to claim 36 above. 
Hudson as modified by Wong does not disclose wherein the at least one reservoir or a rate-controlling membrane provided as a wall segment is made of a second thermoplastic material or a thermosetting polymeric material, wherein the second thermoplastic material is selected from the group consisting of cellulose acetate butyrate, cellulose acetate propionate, cellulose acetate, ethyl cellulose, polyvinyl acetate (PVA), poly(ethylene-co-methyl acrylate), ethylene-vinyl acetate (EVA), poly(methyl methacrylate), thermoplastic vulcanizates (TPVs), thermoplastic polyurethanes (TPUs) and copolymers thereof; and wherein the thermosetting polymeric material is polydimethylsiloxane, a silicone polymer with functional phenyl-, fluoro-, chloro-, or butyl groups, or another pharmaceutical acceptable silicone material.
Wong further teaches wherein the at least one reservoir or a rate-controlling membrane provided as a wall segment is made of a second thermoplastic material or a thermosetting polymeric material (rate controlling wall 19 can include polymers, copolymers, thermoplastic polymers, silicone polymers, col 3 lines 66-68, col 4 lines 1-45), wherein the second thermoplastic material is selected from the group consisting of cellulose acetate butyrate, cellulose acetate propionate, cellulose acetate, ethyl cellulose, polyvinyl acetate (PVA), poly(ethylene-co-methyl acrylate), ethylene-vinyl acetate (EVA), poly(methyl methacrylate), thermoplastic vulcanizates (TPVs), thermoplastic polyurethanes (TPUs) and copolymers thereof; and wherein the thermosetting polymeric material is polydimethylsiloxane, a silicone polymer with functional phenyl-, fluoro-, chloro-, or butyl groups, or another pharmaceutical acceptable silicone material 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the reservoir as disclosed by Hudson as modified by Wong to be a second thermoplastic material or a thermosetting polymeric material, wherein the second thermoplastic material is selected from the group consisting of cellulose acetate butyrate, cellulose acetate propionate, cellulose acetate, ethyl cellulose, polyvinyl acetate (PVA), poly(ethylene-co-methyl acrylate), ethylene-vinyl acetate (EVA), poly(methyl methacrylate), thermoplastic vulcanizates (TPVs), thermoplastic polyurethanes (TPUs) and copolymers thereof; and wherein the thermosetting polymeric material is polydimethylsiloxane, a silicone polymer with functional phenyl-, fluoro-, chloro-, or butyl groups, or another pharmaceutical acceptable silicone material as further taught by Wong in order to provide a compatible material that allows for diffusion and release of the active agent through the pores of the material while also being free of any adverse effects on the vagina and on the host so as to not break down in the vagina and not absorb the material so there is no deleterious action on the sensitive tissues in the area of placement over a prolonged period of time (Wong, col 3 lines 47-65).
Regarding claim 50, Hudson as modified by Wong discloses the invention as applied to claim 36 above. Hudson further discloses wherein the active ingredient is an estrogenic steroid, a progestational steroid or another contraceptive agent, or is at least one spermicide, an antimicrobial agent or an anti-viral agent (bioactive agents can include anti-infective agents including antibacterial and antimicrobial agents, antiviral substances, and estrogen or progestational agents, p. [0042-0046]).
Claim 51-53 are rejected due to the fact that a prior art device anticipates a claimed process if the device carries out the process during normal operation. It has been held that “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02(I).
Regarding claim 51, Hudson discloses a method of manufacturing a delivery system according to claim 36 (core-sheath implant device having an inner core lobe and method of making, title, abstract, p. [0051-005]), which method comprises:
	providing an inert support (inner core 18 having a longitudinal core surface 20, the inner core can be made from non-biodegradable but durable polymers such as ethylenevinylacetate, polyethylene, polypropylene, polyurethane, title, p. [0022-0027, 0031]; this is analogous to the instant applications specification which defines “inert” as non-reactive, i.e., the material of the support does not degrade or react with either the active ingredients or the materials of the reservoirs or other elements of the drug delivery system or device, the application and claims additionally state materials that are acceptable for the inert support which include polyethylene, 
	placing one reservoir in each compartment without providing an interface between the reservoirs (the longitudinal lobes have no additional interfaces between them and the outer sheaths that fills the compartments created between the lobes, p. [0022-0028]), and wherein the outer surface of each reservoir does not extend beyond the wall segments of the inert support (implant device has an annular or circular cross section wherein the proximal and distal ends of the inner core are coextensive with the outer sheath, i.e. there are not extensions, projections, or edges extending beyond the farthest extending surface, Figs 1A-2E, p. [0022-0023]).
Hudson does not disclose wherein each reservoir includes an outer surface through which the pharmaceutically active ingredient can diffuse or migrate into the surroundings.
Wong teaches an analogous drug delivery system (vaginal dispenser comprising a wall surround an internal lumen and having a pair of ends with one end placed inside to other end to form a closed dispenser, and a vaginally administrable beneficial agent is housed in the lumen for release by the dispenser over time, abstract) wherein each analogous reservoir includes an analogous outer surface through which the pharmaceutically active ingredient can diffuse or migrate into the surroundings (multiple tubes 18 comprise a wall 19 that surround an interior space 20 containing a beneficial agent such as pharmaceutical drugs, spermicide, a contraceptive hormone, etc., wherein wall 19 is a rate controlling wall that allows for the beneficial agent 14 to diffuse through the wall 19, Fig 3, col 3 lines 13-23 and 47-65, col 5 lines 45-54, col 6 lines 32-38, col 7 lines 11-16) providing a release and diffusion of pharmaceutical drugs at a desired rate so as to provide the correct dosage for the patient while as using a vaginally compatible material so the device does not break down or absorb through long term use (Wong, col 2 lines 52-61, col 3 lines 13-23 and 47-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoirs as disclosed by Hudson to include an outer surface through which the pharmaceutically active ingredient can diffuse or migrate into the surroundings as taught by Wong in order to provide a release and diffusion of pharmaceutical drugs at a desired rate so as to provide the correct dosage for the patient while as using a vaginally compatible material so the device does not break down or absorb through long term use (Wong, col 2 lines 52-61, col 3 lines 13-23 and 47-65).
Regarding claim 52, 
Hudson as modified by Wong does not disclose placing at least one rate controlling membrane on at least one reservoir, wherein each reservoirs or the at least one membrane is formed simultaneously.
Wong further teaches placing at least one rate controlling membrane on at least one analogous reservoir, wherein each analogous reservoir or the at least one membrane is formed simultaneously (multiple tubes 18 comprise a wall 19 that surround an interior space 20 containing a beneficial agent such as pharmaceutical drugs, spermicide, a contraceptive hormone, etc., wherein wall 19 is a rate controlling wall that allows for the beneficial agent 14 to diffuse through the wall 19, Fig 3, col 3 lines 13-23 and 47-65, col 4 lines 46-65, col 5 lines 45-54, col 6 lines 32-38, col 7 lines 11-16, col 10 lines 36-51) providing a release and diffusion of pharmaceutical drugs at a desired rate so as to provide the correct dosage for the patient while as using a vaginally compatible material so the device does not break down or absorb through long term use (Wong, col 2 lines 52-61, col 3 lines 13-23 and 47-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoirs as disclosed by Hudson to include placing at least one rate controlling membrane on at least one reservoir, wherein each reservoirs or the at least one membrane is formed simultaneously as further taught by Wong in order to provide a release and diffusion of pharmaceutical drugs at a desired rate so as to provide the correct dosage for the patient while as using a vaginally compatible material so the device does not break down or absorb through long term use (Wong, col 2 lines 52-61, col 3 lines 13-23 and 47-65).
Regarding claim 53, Hudson as modified by Wong discloses the invention as applied to claim 51 above. Hudson further discloses which is carried out by extrusion or injection moulding 
Regarding claim 55, Hudson as modified by Wong discloses the invention as applied to claim 36 above. Hudson further discloses being in the form of an implant, an intrauterine device or a vaginal ring, wherein the drug delivery system is inert (implant device is implanted into the body, the inner core and sheath of the implant device can be made from non-biodegradable but durable polymers such as ethylenevinylacetate, polyethylene, polypropylene, polyurethane, title, p. [0004, 0031]; this is analogous to the instant applications specification which defines “inert” as non-reactive, i.e., the material of the support does not degrade or react with either the active ingredients or the materials of the reservoirs or other elements of the drug delivery system or device, the application and claims additionally state materials that are acceptable for the inert support which include polyethylene, ethylvinylacetate, polypropylene, and polyurethane and therefore Hudson fulfills and meets this limitation).
Claims 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0004724 A1 to Hudson as modified by US 4,961,931 to Wong, as applied to claims 41 and 36 respectively above, further in view of US 2012/0089122 A1 to Lee, et al..
Regarding claim 42, Hudson as modified by Wong discloses the invention as applied to claim 41 above. 
Hudson as modified by Wong does not disclose at least one first reservoir covered by a first rate-controlling membrane and at least one second reservoir covered by second rate-controlling membrane, wherein the first and second membranes have different a permeability or thickness.
Lee, et al. teaches an analogous drug delivery system (time-selective bioresorbable or collapsible drug delivery systems and method, title) wherein at least one first reservoir covered by a first rate-controlling membrane and at least one second reservoir covered by second rate-controlling membrane, wherein the first and second membranes have different a permeability or thickness (two different reservoirs may have different configurations such as different materials, different permeability, different timing membranes or combinations thereof, coatings or sheaths may be provided along different drug reservoirs having the same or different drug formulations, p. [0114, 0117-0118, 0120]) providing sheaths/coatings control or reduce the release rate of the drug, such that one reservoir having first rate-controlling membrane has a different permeability than a second rate-controlling membrane on a second reservoir (Lee, et al., p. [0114, 0117-0118, 0120]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoirs as disclosed by Hudson as modified by Wong to include at least one first reservoir covered by a first rate-controlling membrane and at least one second reservoir covered by second rate-controlling membrane, wherein the first and second membranes have different a permeability or thickness as taught by Lee, et al. in order to provide sheaths/coatings that control or reduce the release rate of the drug, 
Regarding claim 46, Hudson as modified by Wong discloses the invention as applied to claim 36 above. 
Hudson as modified by Wong does not disclose wherein the inert support comprises either (a) at least one first retention means for securing at least one reservoir in a compartment or on a side surface of a wall segment that faces the reservoir, (b) at least one second retention means in the form of a projection placed on an end-surface of one of the wall segments to close the reservoir or to be placed upon a rate controlling membrane that is mounted upon the reservoir.
Lee, et al. teaches an analogous drug delivery system (time-selective bioresorbable or collapsible drug delivery systems and method, title) wherein the inert support comprises either (a) at least one first retention means for securing at least one reservoir in a compartment or on a side surface of a wall segment that faces the reservoir, (b) at least one second retention means in the form of a projection placed on an end-surface of one of the wall segments to close the reservoir or to be placed upon a rate controlling membrane that is mounted upon the reservoir (tube 122 of drug reservoir portion 102 may have a cylindrical sealing structure 120 that is suited to close or plug the tube end and retain the drugs inside, Fig 2, p. [0113-0116]) providing the ability to close or plug the tube end and retain the drugs inside (Lee, et al. p. [0113-0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified inert support as disclosed by Hudson as modified by Wong to include either (a) at least one first retention means for securing at least one reservoir in a compartment or on a side surface of a wall segment that faces the reservoir, (b) at least one second retention means in the form of a projection placed on an end-surface of one of the .
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0004724 A1 to Hudson as modified by US 4,961,931 to Wong, as applied to claim 36 above, further in view of US 2009/0142313 A1 to Talling, et al..
Regarding claim 43, Hudson as modified by Wong discloses the invention as applied to claim 36 above. 
Hudson as modified by Wong does not disclose wherein at least one reservoir that is present or that is an integral part of the support does not contain the pharmaceutically active ingredient.
Talling, et al. teaches an analogous drug delivery device (vaginal delivery system, title) wherein at least one analogous reservoir that is present or that is an integral part of the analogous support does not contain the analogous pharmaceutically active ingredient (delivery system consists of two or more compartments, said compartments may be positioned next to each other and may be separated by an inert placebo compartment that does not contain a pharmaceutical agent, p. [0039]) providing a release rate that is more easily controlled since there is no interaction between the active substances (Talling, et al., p. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one reservoir as disclosed by Hudson as modified by Wong to not contain a pharmaceutically active ingredient as disclosed by Talling, et al. in order to provide a release rate that is more easily controlled since there is no interaction between the active substances (Talling, et al., p. [0039]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL A BEREZIK/Examiner, Art Unit 3786           

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786